Citation Nr: 0532709	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  00-20 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for gout, to include as 
secondary to service-connected disability.

2.  Entitlement to service connection for a bilateral 
shoulder condition, to include as secondary to service-
connected disability.

3.  Entitlement to service connection for a bilateral elbow 
condition, to include as secondary to service-connected 
disability.  

4.  Entitlement to service connection for a bilateral foot 
condition, to include as secondary to service-connected 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

6.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for traumatic 
arthritis of the left wrist, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 until July 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 1999 determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

The Board notes that the veteran did not submit a substantive 
appeal with respect to the July 1999 denial of service 
connection for depression.  The Board further notes that at 
his May 2002 RO hearing, the veteran stated that he was not 
seeking service connection for depression.  Accordingly, a 
claim for service connection for depression is not currently 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Reasons for remand

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a bilateral 
shoulder condition.

3.  Entitlement to service connection for a bilateral elbow 
condition.  

4.  Entitlement to service connection for a bilateral foot 
condition.

VA examination

The veteran seeks entitlement to service connection for gout, 
shoulder, elbow, and foot disabilities, both on a direct 
basis and as secondary to service-connected disability.  See 
July 2005 hearing transcript, pgs. 18 and 30.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

In order to establish service connection for the a claimed 
disability on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2005); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed disability on a secondary basis, 
there must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

With respect to element (1), the record contains evidence 
showing that the veteran currently has gout, shoulder, elbow, 
and foot disabilities.

With respect to element (2), service connection is in effect 
for hypertension.  The veteran maintains that he developed 
gout as a result of the medications that he takes to treat 
his service-connected hypertension.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  Based on the record, 
the Board feels that in order to decide the service 
connection claim for gout a medical nexus opinion must be 
provided, including an opinion as to whether there is a nexus 
between the veteran's gout and his hypertension medication.  

Additionally, the veteran asserts that his shoulder, elbow, 
and foot disabilities are secondary to gout.  Since these 
issues are inextricably intertwined with the veteran's gout 
claim, these issues must be deferred until the claim for 
service connection for gout is readjudicated.


5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

6.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for traumatic 
arthritis of the left wrist, currently evaluated as 10 
percent disabling.

VA examination 

The Board notes that the veteran was last afforded a VA 
examination regarding his service-connected disabilities in 
February 1999.  The veteran testified to increased severity 
of these disabilities at his May 2002 and July 2005 hearings.  
The Board believes that due to the substantial passage of 
time since that examination, and the veteran's contention 
that the disabilities have increased in severity, development 
is in order to afford him new medical examinations to 
evaluate these disabilities.  See, e.g., Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) [Court determined that Board should 
have ordered contemporaneous examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating].  

VCAA notice

The Veterans Claims Assistance Act of 2000 (the VCAA) 
requires that VA notify the claimant and the claimant's 
representative of any information and medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim. VA must also advise a 
claimant as to which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf and provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the content of the VCAA notice, the Court in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, the veteran has not received proper VCAA notice 
with respect to the increased rating claims on appeal.  
Furthermore, he has not been provided any VCAA notice 
whatsoever with respect to the new and material claim.  
Accordingly, a remand of these issues is required in order 
for the veteran to be provided the proper VCAA notice.

The Board, therefore, remands the claims to the RO for the 
following actions:

1.  The RO must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed as to 
all claims. In particular, a letter which 
includes all four elements of the VCAA 
must be sent to the veteran, with a copy 
to his representative. 

2.  The RO should arrange for the 
appropriate VA examination to determine 
the etiology of the veteran's gout.  The 
should review the veteran's medical 
history and express an opinion as to 
whether it is at least as likely as not 
that the veteran's gout is related to 
service or a service-connected 
disability, including whether it has been 
caused or aggravated by the veteran's 
hypertension medication.  If it is 
determined that the veteran has gout as a 
result of service or due to a service-
connected disability, the VA examiner 
should express an opinion as to whether 
it is at least as likely as not that any 
bilateral shoulder, elbow, or foot 
disability present is secondary to the 
veteran's gout.  Reasons and bases for 
all opinions given should be provided.  
The veteran's claims file must be 
provided to the examiner for review prior 
to the examination.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of the 
service-connected low back and left wrist 
disabilities.  The examination report 
should set forth all objective findings 
regarding the veteran's service-connected 
low back and left wrist disabilities, 
including range of motion measurements.  
The examiner should note any objective 
evidence of pain and comment on the 
existence of any functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, and pain 
motion or pain with repeated use of the 
low back and left wrist.  The examiner 
should also provide an opinion concerning 
the impact of the service-connected 
lumbar spine and left wrist disabilities 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims file 
should be provided to the VA examiner for 
review of the veteran's medical history.

4.  The RO should schedule the veteran 
for an examination with the appropriate 
physician to determine the current 
severity of the service-connected 
hypertension.  The claims file should be 
provided to the examiner for review of 
the veteran's medical history. 

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination reports comply fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claims.  
Consideration of the veteran's claim for 
an increased rating for low back 
disability and left wrist disability 
should include consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In 
addition, the RO should consider whether 
the increased rating claims should be 
referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2005).

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

